FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 17, 2016

                                     No. 04-16-00432-CV

             AUDI AG AND VOLKSWAGON GROUP OF AMERICA, INC.,
                               Appellant-s

                                              v.

                              Jesse RIVERA and Kathy Rivera,
                                        Appellee-s

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CI00118
                           Honorable Larry Noll, Judge Presiding


                                       ORDER

In this court’s order of July 27, 2016, appellate deadlines in this case were suspended until
November 14, 2016, allowing for a disposition to be filed within (30) days of the date of
mediation. The parties were able to reach a settlement agreement in this cause on or about
November 10, 2016. On November 14, 2016, the parties requested that the deadline suspension
be extended for an additional 45 days from the date of their motion, for the execution of the
mediated settlement agreement to be finalized. No further extensions of time will be considered
or granted without proof of extraordinary circumstances.

     The request is granted. Appellate deadlines in this case are hereby suspended until
December 29, 2016.

       It is so ORDERED on November 17, 2016.

                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court